

115 HR 6359 IH: To direct the head of each department and agency of the United States to submit annual reports to Congress on the security clearances to individuals by reason of the individuals’ affiliation with hate groups, and for other purposes.
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6359IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Krishnamoorthi (for himself and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo direct the head of each department and agency of the United States to submit annual reports to
			 Congress on the security clearances to individuals by reason of the
			 individuals’ affiliation with hate groups, and for other purposes.
	
		1.Reports on security clearances of individuals with hate group affiliation
 (a)Report requiredNot later than December 1 of each year, the head of each department and agency of the United States shall submit to Congress a report that includes—
 (1)the number of individuals who, during the preceding calendar year, were denied a security clearance by reason of an affiliation with a hate group; and
 (2)the number of individuals who, during the preceding calendar year, received a security clearance despite an affiliation with a hate group.
 (b)List of hate groupsFor purposes of carrying out subsection (a), the Director of the Federal Bureau of Investigation, in coordination with the heads of other appropriate Federal agencies, shall establish and maintain a list of hate groups, which shall be made available to the head of each department and agency of the United States.
 (c)Hate group definedIn this section, the term hate group means an organization that based on official statements or principles, the statements of its leaders, or its activities has beliefs or practices that attack or malign a group of people based on immutable characteristics, including race, religion, ethnicity, sexual orientation, and gender identity.
			